Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note:
1.	Rejection under 101 for amended claims 1, 16, 24 and 33 (and their independent claims) have been withdrawn since these amended claims when considered as a whole recite combination of limitations that have been found as significantly more.  
Allowable Subject Matter
4.	This is in response to the applicant's communication filed on February, 10, 2021, wherein Claims 1- 38 and 53-54 are allowed and have been examined. Claims 1, 16, 24 and 33 have been amended.  Claims 39-52 have been previously canceled by the Applicants.  
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16, 24 and 33, the combination of Wright; (US 20090265245 A1), Tunguz-Zawislak; (US 8,924,465 B1), Kunal et al; (US 8,306,922 B1), Graham III et al; (US 2011/0270748 A1), Varshavsky et al; (US 20110010366 A1), Haile et al; (US 2015/0310484 A1), Tseng; (US 20120166530 A1), and other prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681